471 F.2d 1191
UNITED STATES of America, Plaintiff-Appellee,v.Robert Keith SIGLER, Defendant-Appellant.
No. 71-2110.
United States Court of Appeals,Ninth Circuit.
Dec. 29, 1972.

Martha Goldin (argued), Alan Saltzman, of Saltzman & Goldin, Hollywood, Cal., for defendant-appellant.
David H. Fox, Asst. U. S. Atty.  (argued), Eric A. Nobles, Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., for plaintiff-appellee.
Before CHAMBERS, MERRILL, KOELSCH, BROWNING, DUNIWAY, ELY, HUFSTEDLER, WRIGHT, TRASK, CHOY, GOODWIN and WALLACE, Circuit Judges.
PER CURIAM:


1
This appeal is taken from a conviction for failure to report for civilian employment (in lieu of military service) in violation of 50 U.S.C.App. Sec. 462.  The determinative question upon appeal is whether appellants' local board properly gave consideration to his claim for a I-Y (physical disability) classification.


2
Here, as in United States v. Cantero, 471 F.2d 1190 (9th Cir. 1972), the opinion in which is filed this day, appellant presented a prima facie case for I-Y classification by reason of bronchial asthma.  Here, as in Cantero, the board itself gave no consideration to the claim, deferring instead to the judgment of the Armed Forces Examining and Entrance Station.


3
For the reasons set forth in Cantero, reversal is required under United States v. Miller, 455 F.2d 358 (9th Cir. 1972).


4
Reversed.